In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00243-CR
          01-04-00244-CR
          01-04-00245-CR
          01-04-00246-CR
____________

ANTHONY JOSEPH ARTHUR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos. 966262, 966263, 966264, and 966265



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to three charges of felony theft and one charge of
making a false statement to obtain credit.  In accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for 25
years in each case.  Appellant filed timely notices of appeal.  We dismiss the appeals
for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal in these cases
state that these are plea-bargained cases and appellant has no right to appeal.  The
clerk’s records support the certifications.  We must dismiss an appeal if the trial
court’s certification shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal in each case.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).